Citation Nr: 0305689	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  99-06 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the lungs, claimed as secondary to tobacco use and/or 
nicotine dependence acquired during service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from September 1943 to January 
1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

The Board notes that the veteran requested a hearing in April 
1999.  He was notified of the date, time, and location of 
that hearing by a VA letter dated in May 1999.  In June 1999, 
the veteran withdrew his request for a hearing and there are 
no other outstanding hearing requests of record.

The Board notes that the April 1999 substantive appeal 
certified the issue of entitlement to service connection for 
bilateral hearing loss, in addition to the above-stated 
issue.  In a June 2002 rating decision, service connection 
was granted for the veteran's bilateral hearing loss.  As 
such, that issue is no longer on appeal before the Board. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The evidence of record has demonstrated that the 
veteran's squamous cell carcinoma of the left lung is 
etiologically related to the veteran's tobacco use while in 
active service. 

3.  The veteran's service connection claim was received prior 
to June 10, 1998.


CONCLUSION OF LAW

Squamous cell carcinoma of the left lung was incurred as a 
result of tobacco use during active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in December 1997 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in a January 1999 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an April 1999 statement of the case and a 
supplemental statement of the case issued in June 2002, the 
RO notified the veteran of criteria to be met to establish 
his service connection claim, informed him of the reasons why 
his claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In an October 2002 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations and 
treatment at non-VA facilities.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records and private medical records.  In addition, the 
veteran was provided with VA examinations in November 1999.  
The Board finds that all known and ascertainable medical 
records have been obtained and are associated with the claims 
file.  The veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.	Legal analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions; service medical 
records; lay statements; private medical records; VA 
outpatient treatment reports; and VA examination reports 
dated in November 1999.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, it is not required to discuss each and every piece 
of evidence in a case.  The evidence submitted by the veteran 
or on his behalf will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Legislation was enacted prohibiting service connection for a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a claimant during the claimant's military service.  See 38 
U.S.C.A § 1103 (West 2002; see also Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998).  However, the new section 1103 
applies only to claims filed after June 9, 1998, and does not 
affect claimants who filed claims on or before June 9, 1998, 
such as the claim filed in December 1997 by the veteran in 
this case.

Precedential opinions of the VA Office of General Counsel 
have established that service connection may be awarded: 1) 
on a direct basis if the evidence establishes that an 
underlying disease or injury was caused by tobacco use during 
service, and 2) on a secondary basis in cases of death or 
disability attributable to tobacco use subsequent to military 
service if nicotine addiction arose in service and was 
proximate cause of the death or disability.

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service is compensable under the law governing VA 
benefits.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  This does 
not mean that service connection will be established for a 
disease related to tobacco use if the claimant smoked during 
service.  Id.  Rather, any disability related to tobacco use 
that is not diagnosed until after service would not be 
precluded from service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence that arose from a claimant's 
tobacco use during service.  VAOPGCPREC 19-97.  VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VAOPGCPREC 19-97.  Whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service-connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon affirmative 
answers to the following two questions: [1] whether the 
claimant acquired a dependence on nicotine in service; and 
[2] whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the claimant.  If each of these two 
questions is answered in the affirmative, service connection 
may be established on a secondary basis.  VAOPGCPREC 19-97.

With regard to the first question, the determination of 
whether the veteran is dependent on nicotine is a medical 
issue.  VAOPGCPREC 19-97.  See also Davis v. West, 13 Vet. 
App. 178,183 (1999).  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV), nicotine dependence is 
recognized as a substance abuse disorder.  VAOPGCPREC 19-97; 
see also DSM IV at 108-09, 133-34.

In a case where, as a result of nicotine dependence acquired 
in service, a claimant continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service usage of tobacco products was the proximate 
cause of the disability upon which the claim was predicated.  
VAOPGCPREC 19-97.  With regard to proximate causation, if it 
is determined that, as a result of nicotine dependence 
acquired in service, a claimant continued to use tobacco 
products following service, it must be considered whether 
there was a supervening cause of the claimed disability that 
severs the causal connection to the service-acquired nicotine 
dependence.  Id.

In other words, for claims alleging a direct link between 
tobacco use in service and a current disability, the claimant 
must provide medical evidence of a current disability, 
medical or lay evidence of tobacco use in service, and 
medical evidence of a relationship between the current 
disability and tobacco use during active service.  See 
Veterans Benefits Administration letter 97-09 (January 28, 
1997).  For claims alleging secondary service connection for 
a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence.  See Under Secretary of Benefits letter 
20-97-14 (July 24, 1997).  It must also be determined whether 
post-service tobacco use became a supervening cause of the 
claimed death or disability.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran is seeking entitlement to service connection for 
a squamous cell carcinoma of the lungs, claimed as secondary 
to tobacco use and/or nicotine dependence during active 
service.  For reasons and bases to be explained below, the 
Board concludes that the evidence supports the veteran's 
claim.  

As noted above, in order for service connection to be granted 
on a secondary basis due to nicotine dependence during active 
service, certain elements must be met:  the veteran acquired 
a dependence on nicotine in service; and that dependence may 
be considered the proximate cause of disability or death 
resulting from the use of tobacco products by the claimant.  
If each of these two questions is answered in the 
affirmative, service connection may be established on a 
secondary basis.  VAOPGCPREC 19-97.  In addition, veteran 
must provide medical evidence of a current disability, 
medical evidence that nicotine dependence arose in service, 
and medical evidence of a relationship between the current 
disability and the nicotine dependence.  See Under Secretary 
of Benefits letter 20-97-14 (July 24, 1997).  

With respect to evidence of a current disability, the veteran 
has been diagnosed with squamous cell carcinoma of the left 
lung on several occasions.  He was initially diagnosed with 
this disorder in February 1994, as noted in VA 
hospitalization records.  In August 1999, the veteran was 
diagnosed with chronic pulmonary obstructive disease (COPD) 
and pulmonary impairment by G.R.K., M.D., secondary to the 
surgical removal of his left lung for carcinoma of the lung.  
Finally, the November 1999 VA examiner diagnosed the veteran 
with squamous cell carcinoma of the left lung.  Thus, the 
evidence clearly shows that the veteran suffers from a 
current disability of squamous cell carcinoma of the left 
lung.  



With respect to evidence that the veteran's nicotine 
dependence arose during active service, the veteran's wife, 
in a January 1998 statement, maintained that she knew the 
veteran for 2 years prior to his entrance into service and 
that he was not addicted to cigarettes at that time.  She 
reported that they were married 4 days after his separation 
from service, and that he was addicted to cigarettes at that 
time.  She stated that he continued to smoke approximately 11/2 
packs of cigarettes per day until early 1994 when he was 
diagnosed with lung cancer.  The veteran also stated that he 
began smoking during active service.  In correspondence 
received in December 1997, he maintained that he had not 
smoked prior to active service, but began smoking in 1943.  
In the absence of evidence to the contrary, the Board accepts 
as credible the lay assertions that the veteran began smoking 
during service.  Furthermore, both Dr. K. and the November 
1999 VA examiner noted that the veteran began smoking while 
he was in service.  Neither physician disputed the veteran's 
contentions.  To the contrary, the VA examiner stated that 
the veteran's lung disorder was secondary to excessive and 
chronic smoking that was well-documented.  He additionally 
stated that his chronic exposure to nicotine for many years 
was secondary to his stressful situation in service.  
Further, the VA hospitalization report noted that the veteran 
had been a smoker for 50 years.  Thus, the evidence has 
established that the veteran has a well-documented dependence 
on nicotine.  

The question that remains, then, is whether the veteran's in-
service smoking and/or nicotine dependence is the proximate 
cause of his current squamous cell carcinoma of the left 
lung.  The Board finds that there is objective medical 
evidence linking the veteran's currently diagnosed squamous 
cell carcinoma of the left lung and his in-service smoking 
and/or nicotine dependence.  

The veteran's February 1994 VA hospitalization report noted 
that the veteran had a history of smoking 2 packs cigarettes 
per day for the prior 50 years.  In an August 1999 letter, 
Dr. K. stated that he had examined the veteran for his 
pulmonary status, impairment, and relationship to events 
occurring during service.  Dr. K. noted the veteran's 
diagnosis of squamous cell carcinoma of the left lung and his 
assertions that he began smoking in service.  The veteran 
reported that he had been a demolition specialist in the 
infantry during the Philippine invasion and was provided 
cigarettes to "calm his nerves."  He further stated that 
cigarettes had been provided in K-rations on a daily basis.  
Dr. K. opined that the cause of the veteran's lung carcinoma 
was "undoubtedly" due to his chronic cigarette smoking.  He 
also concurred with the veteran and stated that his 
contentions had "considerable scientific rationale to 
support it."  Furthermore, Dr. K. stated that current 
medical and scientific evidence would support the veteran's 
contention that but for the provision of the cigarettes 
during service, he probably would not have smoked and 
therefore would not have sustained the complications of 
smoking.  

In addition to Dr. K., the November 1999 VA examiner 
diagnosed the veteran with squamous cell carcinoma of the 
left lung and asserted that the disorder was "secondary to 
chronic exposure to nicotine for many years secondary to his 
stressful situation in service."  He maintained that the 
lung disorder was secondary to the veteran's excessive and 
chronic smoking and exposure to nicotine that had been well-
documented. 

As both the November 1999 VA examiner and Dr. K. have opined 
that the veteran's currently diagnosed squamous cell 
carcinoma of the left lung is secondary to smoking and/or 
nicotine dependence during active service, the Board finds 
that service connection is warranted on a secondary basis.  
Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for service connection for squamous cell 
carcinoma of the left lung, as a result of in-service tobacco 
use, are met.



ORDER

Service connection for squamous cell carcinoma of the left 
lung, claimed as secondary to tobacco use during service, is 
granted. 



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

